Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant’s election without traverse of Group I and species (protein; SEQ ID NO: 4; L5, D28, F35, L38, T45, N59, P62, N91, F142, L149, P156, T178, N184, K191, L208, H219, T230 in SEQ ID NO: 1; cyclosporine A; combination of immune regulator and non-ionic detergent with polyethylene glycol(15)-hydroxystearate) in the reply filed on 4/12/2022 is acknowledged.
Claim 7-9, 24, 31, 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/12/2022.
Claims 1-6, 10-13, 15-18, 35 are under consideration. 

Information Disclosure Statement
2. The information disclosure statements (IDS) were submitted on 11/4/2020; 4/12/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
3. The disclosure is objected to because of the following informalities: .  
The use of trademarked terms has been noted in this application on pages 14, 15, 59, among possibly others. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. Claims 1-6, 10-13, 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 1-6, 10-13, 15-17 as submitted 1/12/2021.
As to claim 1, the claim recites “positions corresponding to”. As it is not clear what “corresponding to” means, for improved clarity, the claim should recite “mutations at one or more positions L5, D28…”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5. Claims 5, 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
See claims 5, 6 as submitted 1/12/2021.
Claim 5 recites “modified RSV G polypeptide”. Claim 1 which the claim depends on already recites “modified RSV G polypeptide”. Thus, the claim is not further limiting of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. Claims 1-6, 10, 11, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Golding et al. (WO2015084838)(See PTO-892: Notice of References Cited) in view of He et al. (CN105983095A)(See PTO-892: Notice of References Cited)(See also the EPO English translation of CN105983095A)(See PTO-892: Notice of References Cited).
See claims 1-6, 10, 11, 16, 18 as submitted 1/12/2021.
Golding et al. teaches: RSV compositions for treating RSV infection (abstract)(as recited in claim 1); including G fragments (abstract); modified peptide [0011](as recited in claims 1, 5); including embodiments that do not include amino acids from transmembrane domain [0044] (interpreted as lacks a transmembrane domain as compared with the wild-type counterpart as recited in claim 1); SEQ ID NO: 2 (232 amino acids in length), which has 100% identity with instant SEQ ID NO: 4 (L5P, D28N, F35P, L38P, T45I, N59T, P62S, N91S, F142L, L149P, P156S, T178I, N184S, K191E, L208P, H219Y, T230P, which also reads on mutations at L5, D28, F35, L38, T45, N59, P62, N91, F142, L149, P156, T178, N184, K191, L208, H219, T230 as recited in claim 1)(See Result 1 of STIC Sequence Search Result 20220427_095102_us-16-985-736-4.align225.rag in SCORE)(as recited in claims 2, 3, 4, 6); use of carrier [0052].
Golding et al. does not teach immune regulator; cyclosporine; cyclosporine A.
He et al. teaches: RSV vaccine ([0002] of attached translation); including use of cyclosporine A [0010] including at ratios to RSV G protein of 1:100-100:1 [0011]; 1:1, 2:10, 4:10, 6:10, or 8:10 [0012]; including dissolving to obtain mixed solution [0020]; in PEG [0105].
One of ordinary skill in the art would have been motivated to use cyclosporine A as taught by He et al. in composition as taught by Golding et al. Golding et al. teaches RSV vaccine, and He et al., which also teaches RSV vaccine, teaches the advantage of using cyclosporine A as active component with RSV vaccine [0008].
As to claim 16, such parameters are determined to be those determined by routine optimization according to one of ordinary skill in the art in view of Golding et al. in view of He et al. (See MPEP 2144.04: II. ROUTINE OPTIMIZATION: A.Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
As to claim 18, as Golding et al. in view of He et al. teach or suggest combination of the claimed components, including teaching use of carrier and dissolved components, such claim language “wherein the immune regulator(s) dissolves in the solvent” is considered to be met and flow from the composition as recited in claim 18 (See also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
One of ordinary skill in the art would have had a reasonable expectation of success for
using cyclosporine as taught by He et al. composition as taught by Golding et al. There would have been a reasonable expectation of success given the underlying materials (RSV vaccines as taught by Golding et al. and He et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

7. Claims 12, 13, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Golding et al. in view of He et al. as applied to claims 1-6, 10, 11, 16, 18 above, and further in view of Klingemann et al. (US20160250256)(See PTO-892: Notice of References Cited).
See claims 12, 13, 15, 17 as submitted 1/12/2021.
See the teachings of Golding et al. in view of He et al. above.
Golding et al. does not teach polyethylene glycol (15)-hydroxystearate.
Klingemann et al. teaches: pharmaceutical compositions (abstract); including treating infections by RSV [0109]; including use of common carriers including polyethylene glycol (15)-hydroxystearate [0072].
One of ordinary skill in the art would have been motivated to use polyethylene glycol (15)-hydroxystearate as taught by Klingemann et al. with composition as taught by Golding et al. in view of He et al. Golding et al. in view of He et al. teaches RSV vaccine as composition for treating RSV infections, and Klingemann et al., which also teaches treating RSV infections, teaches components known and used in the art with compositions treating RSV infections (See MPEP 2144.06: Substituting equivalents known for the same purpose).
As to claim 17, as He et al. teaches use of dosages such as 10µg CSA and 10µg G protein  [0109], such parameters are determined to be those determined by routine optimization according to one of ordinary skill in the art in view of Golding et al. in view of He et al. (See MPEP 2144.04: II. ROUTINE OPTIMIZATION: A.Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
One of ordinary skill in the art would have had a reasonable expectation of success for
using use polyethylene glycol (15)-hydroxystearate as taught by Klingemann et al. with composition as taught by Golding et al. in view of He et al. There would have been a reasonable expectation of success given the underlying materials (compositions for treating RSV as taught by Klingemann et al. and Golding et al. in view of He et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

8. Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Golding et al. (WO2015084838)(cited above) in view of He et al. (CN105983095A)(cited above)(See also the EPO English translation of CN105983095A)(cited above) and Klingemann et al. (US20160250256)(cited above) as evidenced by Committee for Veterinary Medicinal Products, “Polyethylene Glycol Stearates and Polyethylene Glycol 15 Hydroxystearate,” The European Agency for the Evaluation of Medicinal Products, Veterinary Medicines and Inspections found at https://www.ema.europa.eu/en/documents/mrl-report/polyethylene-glycol-stearates-polyethylene-glycol-15-hydroxystearate-summary-report-committee_en.pdf (2003))(See PTO-892: Notice of References Cited).
See claim 35 as submitted 1/12/2021.
See the teachings of Golding et al. above.
Golding et al. does not teach immune regulator; polyethylene glycol (15)-12-hydroxystearate.
See the teachings of He et al. above.  See the teachings of Klingemann et al. above. Committee for Veterinary Medicinal Products is cited in support of Klingemann et al. to teach wherein it is known in the art that polyethylene glycol 15 hydroxystearate is a reaction product of 12-hydroxystearic acid with 15 moles of ethylene oxide (p. 1).
One of ordinary skill in the art would have been motivated to use cyclosporine A as taught by He et al. in composition as taught by Golding et al. Golding et al. teaches RSV vaccine, and He et al., which also teaches RSV vaccine, teaches the advantage of using cyclosporine A as active component with RSV vaccine [0008]. Further, one of ordinary skill in the art would have been motivated to use polyethylene glycol (15)-12-hydroxystearate as taught by Klingemann et al. as evidenced by Committee for Veterinary Medicinal Products with composition as taught by Golding et al. Golding et al. teaches RSV vaccine as composition for treating RSV infections, and Klingemann et al. as evidenced by Committee for Veterinary Medicinal Products, which also teaches treating RSV infections, teaches components known and used in the art with compositions treating RSV infections (See MPEP 2144.06: Substituting equivalents known for the same purpose).
As to “dissolved in solvent”, as Golding et al. in view of He et al. and Klingemann et al. as evidenced by Committee for Veterinary Medicinal Products teach or suggest the claimed components, including teaching use of carrier and dissolving in solvent, such claim language is considered to be met and flow from the composition as recited in claim 35 (See also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
One of ordinary skill in the art would have had a reasonable expectation of success for
using cyclosporine A as taught by He et al. and polyethylene glycol (15)-12-hydroxystearate as taught by Klingemann et al. as evidenced by Committee for Veterinary Medicinal Products with composition as taught by Golding et al. There would have been a reasonable expectation of success given the underlying materials (compositions for treating RSV as taught by Klingemann et al. as evidenced by Committee for Veterinary Medicinal Products and Golding et al. and He et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Correy et al. (WO2016205641)(See PTO-892: Notice of References Cited) teaches: Correy et al. teaches: RSV immunogenic compositions (abstract)(as recited in claim 1); including G protein mutants [0008](interpreted as modified RSV G protein as recited in claim 1); including embodiments wherein G protein transmembrane domain was replaced [0091] (interpreted as lacks a transmembrane domain as compared with the wild-type counterpart as recited in claim 1); SEQ ID NO: 1, which has 100% identity with instant SEQ ID NO: 4 (L5P, D28N, F35P, L38P, T45I, N59T, P62S, N91S, F142L, L149P, P156S, T178I, N184S, K191E, L208P, H219Y, T230P, which also reads on mutations at L5, D28, F35, L38, T45, N59, P62, N91, F142, L149, P156, T178, N184, K191, L208, H219, T230 as recited in claim 1)(See Result 52 of STIC Sequence Search Result 20220427_095102_us-16-985-736-4.align225.rag in SCORE)(as recited in claims 2, 3, 4); as well as mutant L208A (See Result 127 of STIC Sequence Search Result 20220427_095102_us-16-985-736-1.align225.rag in SCORE), which has 91% identity with instant SEQ ID NO: 1 (as recited in claim 1), which has one or mutations corresponding to L5, D28, F35, L38, T45, N59, P62, N91, F142, L149, P156, T178, N184, K191, L208, H219, T230 (as recited in claims 1, 5); use of solvent [0077](as recited in claim 18).
10. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648